             Case 1:19-mj-03014-UA Document 1 Filed 03/26/19 Page 1 of 4



Approved:             ;r-~~ W-~                                                        (~..
                     THOMAS JO~RIGH
                     Assistant United States Attorney

                                                                                    AlVJ
                                                                                         AG
                                                                                              '
Before:              THE HONORABLE KATHARINE H. PA"iJEf
                     United States Magistrate Judg,JL                           ;JI
                     Southern District of 'New
                                            .
                                               York

 -   -   -   -   -   -   -   -   -   -    -   -   -   -    -   -   -   -   x
                                                                               SEALED COMPLAINT

 UNITED STATES OF AMERICA                                                      Violation of
                                                                               18   u.s.c.    ,§§   922(g) (1)
                 - v. -                                                        and 2

 DARREL HARRIS,                                                                COUNTY OF OFFENSE:
                                                                               BRONX
                                         Defendant.

 - -     -   -   - - - - -           -            - - -        - - -       x

SOUTHERN DISTRICT OF NEW YORK,                                 SS.:


     CARLOS LOZADA, being duly sworn, deposes and says that he
is a Detective with the New York City Police Department
("NYPD"), and charges as follows:

                                                          COUNT ONE

                                              (Felon in Possession)

     1.   On or about November 16, 2018, in the Southern
District of New York and elsewhere, DARREL HARRIS, the
defendant, after having been convicted in a court of a crime
punishable by imprisonment for a term exceeding one year,
knowingly did possess in and affecting commerce, a firearm, to
wit, a nine-millimeter Ruger pistol, which has previously been
shipped and transported in interstate and foreign commerce.

         (Title 18, United States Code, Sections 922 (g) (1) and 2.)

     2.   The bases for my knowledge and for the foregoing
charge are, in.part, described in the following paragraphs.

     3.   I am a Detective with the NYPD assigned to the Bronx
Gang Squad.  I have been personally involved in the
investigation of this matter.  This affidavit is based upon my
personal participation in the investigation of this matter, my
conversations with law enforcement agents, witnesses, and other
       Case 1:19-mj-03014-UA Document 1 Filed 03/26/19 Page 2 of 4




individuals, as well.as my examination of reports 1 and other
records.  Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported in
this Complaint, they are reported in substance and in part,
except where otherwise indicated.

       4. Based on my conversations with other law enforcement
officers about the search of an apartment in Bron~ County, New
York, and my review of reports and other records generated
during that search and from the investigation following that
search, including video recordings from multiple ~ameras worn on
the bodies of police officers and forensic biology reports, I
have learned, among other things, the following, in substance
and in part:

               a.   On or about November 16, 2018 at
approximately 4:50 PM, after receiving reports that a man and a
woman were involved in a domestic-violence incident and that the
man was in possession of a firearm inside 2805 Dewey Avenue,
Apartment 7E, Bronx County, New York (the "Subject Premises"), a
building located within the New York City Housing Authority
Throggs Netk Houses, two uniformed police officers with the
NYPD, who were equipped with body-worn cameras and who were
assigned to Police Service Area 8 ("P0-1" and "P0-2"), responded
to the Subject Premises with their body-worn cameras recording.

               b.   After knocking on the door to the Subject
Premises, P0-1 and P0-2 met a woman (Woman-1), who'answered the
door and who bore scratches on her face.  After allowing P0-1
and P0-2 to enter the Subject Premises, Woman-1 stood with P0-1
and P0-2 in a hallway and a kitchen, which adjoined the hallway,
at the entrance to the Subject Premises.  Standing in this
hallway, P0-1 and P0-2 saw DARREL HARRIS, the defendant, walk
toward them along this hallway, walking away from the direction
of a bedroom (the "Bedroom") and in the direction of the
entrance to the Subject Premises.  P0-1 and P0-2 saw HARRIS also
bore scratches on his face.

               c.   After both HARRIS and Woman-1 informed P0-1
and P0-2, in substance and in part, that a "dispute" had
occurred between them, P0-1 and P0-2, together with other police
officers assigned to Police Service Area 8, who had arrived in
the interim at the Subject Premises, placed HARRIS :and Woman-1
under arrest for Assault in the Third Degree, a misdemeanor, in
violation of New York Penal Law Section 120.00(1), among other
domestic-violence related charg~~.
                                   2
       Case 1:19-mj-03014-UA Document 1 Filed 03/26/19 Page 3 of 4




               d.   Thereafter, another woman, whom police
officers present at the Subject Premises identified as the
tenant of the Subject Premises ("Woman-2"), arrived at the
Subject Premises.  There, Woman-2 reviewed a consent to search
form written in English and explained in English and in Spanish
to her by a police officer with the NYPD, who is fluent in
English and in Spanish, who was equipped with a body-worn
camera, which was recording, and who was assigned to Police
Service Area 8 ("P0-3"). After so reviewing the consent to
search form, on November 16, 2018 at approximately 5:24 PM,
Woman-2 gave consent to the NYPD to search the Subject Premises,
which P0-3 had explained in English and in Spanish he wished to
search in order to locate a firearm.

               e.   Pursuant to this consent, P0-1, P0-2, and
P0-3, together with other police officers present at the Subject
Premises, began to search the Subject Premises with their body-
worn cameras recording. After a short time, on November 16,
2018 at approximately 5:37 PM, P0-2, who was searching the
Bedroom, found a nine-millimeter Ruger pistol (the "Firearm")
together with a compatible and loaded nine-millimeter magazine,
which were located inside a plastic bag containing bedding
materials, which Woman-2 later informed me, in substance and in
part, she had recently purchased.

               f.   Thereafter, on November 16, 2018, before the
Firearm was transported, personnel from the Evidence Collection
Team of the NYPD arrived to process the Firearm at the Subject
Premises, swabbing the Firearm in multiple locations to collect
possible samples of DNA.

                g.   Thereafter, on November 16, 2018, P0-1
together with another police officer with the NYPD, who was
assigned to the detective squad of the 45th Precinct, conducted
a videotaped interview with HARRIS inside a particular address
in Bronx County, New York.   During that videotaped.interview,
HARRIS drank from a cup, which was collected after the
videotaped interview and from which a sample of DNA for HARRIS
was later obtained.

               h.   Finally, months later, in or about 2019, an
analyst from the Office of the Chief Medical Examiner for the
City of New York compared samples of DNA identified in the swabs
taken from the Firearm and the sample of DNA taken from the cup
for HARRIS.  From this comparison, the analyst found that with
respect to multiple locations on the Firearm from which a
mixture of DNA was obtained, it was as much as 66.4 trillion
times more probable that the mixture of DNA found on the Firearm


                                   3
       Case 1:19-mj-03014-UA Document 1 Filed 03/26/19 Page 4 of 4




included DNA for HARRIS and one other unknown person than for
two unknown persons.

      5.  As part of my investigation of this matter, I have
reviewed a report on the Firearm that a special agent of the
Bureau of Alcohol, Tobacco, Firearms, and Explosives prepared
based on the special agent's expertise in the manufacturing of
firearms and analysis of documents relating to the Firearm,
including photographs of the Firearm.  In the report, based on
this expertise and analysis, the special agent concludes that
the Firearm was not manufactured in the State of New York.

     6.   Finally, as part of my investigation of this matter, I
have reviewed the criminal history of DARREL HARRI,S, the
defendant and identified that HARRIS was convicted in the
Supreme Court of the State of New York, Bronx County on or about
April 15, 2015 of Manslaughter in the First Degree~ in violation·
of New York Penal Law Section 125.20(1). Based on my training
and experience, I am aware that this offense is a crime
punishable by a term of imprisonment exceeding one year.

     WHEREFORE, deponent respectfully requests that an arrest
warrant be issued for DARREL HARRIS, the defendant, and that he
be ar~ested, and imprisoned or bailed, as the case may be.


                           CARL~~                      ;

                           Detective
                           New York City Police Department, Bronx
                           Gang Squad




                                   4
